Per Curiam.

In filing its financial institution return of taxable property for the year 1964, appellant excluded from the book value of its taxable shares the value of shares held by foreign insurance companies, domestic insurance companies and all dealers in intangibles. (Sections 5725.25 and 5725.26, Revised Code.) Upon audit, an increased assessment was issued by the Tax Commissioner to include the value of all such shares. Upon appellant’s application for review and redetermination, the Tax Commissioner affirmed the assessment on the authority of National City Bank of Cleveland v. Bowers, 172 Ohio St. 378. The Board of Tax Appeals affirmed the order of the Tax Commissioner.
Paragraph one of the syllabus in National City Bank of Cleveland v. Bowers, supra, is overruled, and the decision of the Board of Tax Appeals herein is reversed for the reasons stated in the dissenting opinion of Taft, C. J., in that case.

Decision reversed.

Taft, C. J., Matthias, O’Neill and Brown, JJ., concur. Zimmerman, Herbert and Schneider, JJ., dissent.